          Case 2:19-cv-01856-JAD-NJK Document 12 Filed 08/12/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   LOGAN M. CASTRO,
                                                         Case No.: 2:19-cv-01856-JAD-NJK
10          Plaintiff(s),
                                                                      ORDER
11   v.
                                                                   (Docket No. 11)
12   RUSSELL A. STEWART, et al.,
13          Defendant(s).
14         Pending before the Court is Plaintiff’s motion to extend the deadline to file an amended
15 complaint. Docket No. 11. For good cause shown, the Court GRANTS the motion and extends
16 the deadline 30 days. Id.
17         Plaintiff will have until September 14, 2020, to file an amended complaint, if the noted
18 deficiencies in Docket No. 10 can be corrected. Failure to file an amended complaint will result
19 in the recommended dismissal of the Reno Police Department without further opportunity to
20 amend and the case will instead proceed only with respect to Defendant Stewart.
21         IT IS SO ORDERED.
22         Dated: August 12, 2020
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                  1
